DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
In the amendment dated 10/5/2021, the following has occurred: Claims 1, 7, and 14 have been amended; claims 3, 8, and 16 have been canceled.
Claims 1, 4-7, 9-14, and 17-20 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 appears to have been incorporated into claim 7 in the current amendment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4-7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 2012/0045667 to Yoneda et al.) in view of Nishikawa (US 2019/0259984 to Nishikawa et al.).
	Regarding Claims 1, 7, 9, and 14, Yoneda teaches:
a battery pack comprising a housing (abstract) including a battery pack support portion configured to removably mechanically connect the battery pack to a device, the support portion including a first rail and a second rail and a coupling mechanism for securing the battery pack to the device (Fig. 1, see e.g. paras 0005-0009)
a plurality of battery cells located within the housing (para 0052)
a first battery pack terminal 34 configured to electrically connect the battery pack to the device, located at a first depth level within the battery pack support portion, a second battery pack terminal 35, and a third battery pack terminal 35 located at a second depth level (Figs. 1 and 8, e.g. para 0071)

    PNG
    media_image1.png
    558
    697
    media_image1.png
    Greyscale


wherein there is a first distance between the first depth level of the battery pack support portion and the second depth level of the battery pack support portion (Fig. 8, etc.)
wherein one of the terminals 34 is a negative power terminal and wherein the terminals 35 are signal or communication terminals (paras 0053, 0071, 0092, see e.g. Fig. 16 wherein the main side terminals have two levels)
	Yoneda does not explicitly teach:
wherein the second terminal is a low power terminal
	Nishikawa, however, from the same field of invention, regarding a battery pack for a power tool or the like, teaches a battery interface with different depths for terminals producing connection patterns suited for different voltages, including different depths for negative and positive charging/discharging terminals for different voltages (see Fig. 12 below). 

    PNG
    media_image2.png
    868
    662
    media_image2.png
    Greyscale

Nishikawa additionally teaches various communication terminals that can be arbitrarily formed at any position/depth (see e.g. para 0223 teaching different slot depths for different high or low power 

    PNG
    media_image3.png
    675
    722
    media_image3.png
    Greyscale

Nishikawa is interpreted to teach 1) that slot and terminal depths can be varied so as to match only the desired external device, and that slots for parallel/low and series/high configurations can be set at different depths from each other and from positive/negative charging/discharging terminals. It therefore would have been obvious to one of ordinary skill in the art to modify Yoneda to use and or add a middle slot 35 at the second depth level as a high/low power slot for configuring the battery cells in series and/or parallel, as taught in Nishikawa. It further would have been obvious that the slots 35 could vary in depth so as to produce a keying mechanism to match a desired external device (e.g. high voltage vs. low voltage). 
	Regarding Claims 4, 10, 13, 17, and 20, Yoneda teaches:
a fourth terminal located at the first depth level (e.g. the other side of the set of the set of terminals, see Figs.)
Regarding Claims 5-6, 11-12, and 18-19, Yoneda does not explicitly teach:
a third terminal at a third depth level
with a second distance between the second depth level and the third depth level 
	Nishikawa, however, teaches providing the charging/discharging terminals at a first level, a lower power terminal at a second level, and a high power terminal at a third level, with first and second distances between respective levels (Fig. 12). It would have been obvious to one of ordinary skill in the art to modify Yoneda to include at least three depth levels for communication, high power, and low power terminals, as suggest by Nishikawa, with the motivation to allow for discriminating interfaces for different external devices.
Response to Arguments
Applicant argues Yoneda does not teach the newly added claim amendments. Upon further search and consideration, the rejections have been modified in view of Nishikawa to address the newly added limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723